DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Pytel #69581 on 01/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A method for torque split arbitration in a vehicle, the method comprising:
identifying at least one route characteristic of a portion of a route being traversed by the vehicle;
determining a vehicle energy consumption profile for the vehicle based on at least:
	historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle and having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and
	historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle;

receiving a total propulsion system torque demand from a vehicle propulsion controller of the vehicle;
generating a first output torque demand that corresponds to a product of the first portion of the target torque demand to be provided by the first propulsion unit and a ratio of the total propulsion system torque demand and the target torque demand;
generating a second output torque demand that corresponds to the difference of the total propulsion system torque demand and the first output torque demand; and
communicating the first output torque demand and the second output torque demand to a torque split controller of the vehicle.

2. (Original) The method of claim 1, wherein the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade.

3. (Original) The method of claim 1, wherein the first propulsion unit includes one of an internal combustion engine and at least one electric motor, and the second propulsion unit includes the other of the internal combustion engine and the at least one electric motor.

4. (Original) The method of claim 1, wherein the vehicle propulsion controller includes an adaptive cruise control mechanism.

further based on at least one vehicle characteristic that contributes to vehicle energy consumption.

6. (Original) The method of claim 1, wherein the route being traversed by the vehicle includes a route selected by a driver of the vehicle from a plurality of routes provided to the driver, and wherein the plurality of routes is provided to the driver with information indicating an energy consumption value for each route of the plurality of routes.

7. (Currently Amended) An apparatus for torque split arbitration in a vehicle comprising:
	a memory; and
	a processor, wherein the memory includes instructions executable by the processor to:
	identify at least one route characteristic of a portion of a route being traversed by the vehicle;
	determine a vehicle energy consumption profile for the vehicle based on at least:
		historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and
		historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle;
	determine a target torque demand and a target torque split based on the at least one route characteristic and the vehicle energy consumption profile, wherein the target torque
split indicates a first portion of the target torque demand to be provided by a first propulsion unit and a second portion of the target torque demand to be provided by a second propulsion unit;

	generate a first output torque demand that corresponds to a product of the first portion of the target torque demand to be provided to by first propulsion unit and a ratio of the total propulsion system torque demand and the target torque demand;
	generating a second output torque demand that corresponds to the difference of the total propulsion system torque demand and the first output torque demand; and
	communicating the first output torque demand and the second output torque demand to a torque split controller of the vehicle.

8. (Original) The apparatus of claim 7, wherein the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade.

9. (Original) The apparatus of claim 7, wherein the first propulsion unit includes one of an internal combustion engine and at least one electric motor, and the second propulsion unit includes the other of the internal combustion engine and the at least one electric motor.

10. (Original) The apparatus of claim 7, wherein the vehicle includes an autonomous vehicle.

11. (Currently Amended) The apparatus of claim 7, wherein the vehicle energy consumption profile is further determined based on at least one vehicle characteristic that contributes to vehicle energy consumption.



13. (Currently Amended) A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
	identifying at least one route characteristic of a portion of a route being traversed by a vehicle;
	determining a vehicle energy consumption profile for the vehicle based on at least:
		historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and
		historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle;
	determining a target torque demand and a target torque split based on the at least one route characteristic and the vehicle energy consumption profile, wherein the target torque split
	indicates a first portion of the target torque demand to be provided by an electric motor and a second portion of the target torque demand to be provided by an internal combustion engine;
	receiving a total propulsion system torque demand from a vehicle propulsion controller of the vehicle;
	generating a first output torque demand that corresponds to a product of the first portion of the target torque demand to be provided by the electric motor and a ratio of the total propulsion system torque demand and the target torque demand;

	communicating the first output torque demand and the second output torque demand to a torque split controller of the vehicle.

14. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the first output torque demand indicates a torque demand to be provided to the electric motor by the torque split controller of the vehicle.

15. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the second output torque demand indicates a torque demand to be provided to the internal combustion engine by the torque split controller of the vehicle.

16. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the route being traversed by the vehicle includes a route selected by a driver of the vehicle from a plurality of routes provided to the driver, and wherein the plurality of routes is provided to the driver with information indicating an energy consumption value for each route of the plurality of routes.

17. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the at least one route characteristic includes at least one of a traffic condition, a traffic signal, and a road grade.

18. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the vehicle includes an autonomous vehicle.

further determined based on at least one vehicle characteristic that contributes to vehicle energy consumption.

20. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the vehicle propulsion controller includes an adaptive cruise control mechanism.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20160167642 A1) teaches splitting supply torque provided by electric and combustion engines. (US 20150298574 A1) teaches generating a first and second torque based on total propulsion. (US 20200070863 A1) paragraph 28 teaches optimizing fuel consumption based on a characteristic of another vehicle. However the prior art neither alone nor in combination teaches each and every limitation claimed. Specifically the prior art does not teach in combination with remaining limitations, “determining a vehicle energy consumption profile for the vehicle based on at least: historical data indicating energy consumption of the vehicle for at least a portion of a route previously traversed by the vehicle and having at least one route characteristic corresponding to the at least one route characteristic of the portion of the route being traversed by the vehicle; and historical data associated with at least one other vehicle for at least a portion of a route previously traversed by at the least one other vehicle having at least one route characteristic corresponding to the at least one route characteristic of the route being traversed by the vehicle;”. The claims distinguish over the prior art.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668